NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
IN RE LINK_A_MEDIA DEVICES CORP.,
Petitioner. ,
Misce11aneous Docket No. 990
On Petition for Writ of Mandarnus to the United States
District Court for the District of De1aware in case no. 10-
CV-O869, Judge Sue L. Robinson.
ON PETITION
ORDER
Link_A_Media Corp. submits a petition for a writ of
mandamus to direct the United States District Court for
the District of De1aWare to vacate its June 8, 2011 order
denying transfer and to direct the court to transfer the
case to the United States District Court for the Northern
District of California.
Upon consideration thereof,
IT ls ORDERED TH_AT:

IN RE LINK_A_MEDIA 2
Marve1l Internationa1 Ltd. is directed to respond no
later than July 15, 2011.
FOR THE CoURT
 2 4  /s/ Jan Horba1y
Date J an Horba1y
Clerk
cc: Deanne E. Maynard, Esq.
Tho1nas L. Ha1kowski, Esq.
Clerk, United States District Court for the District of
De1aWare nl-ED
U.S. CUURT OF APPEALS FOR
319 1'HEFEoERALc1Rcun
JUN 24 2011
.|ANHDRBALY
C|.EM